Citation Nr: 0312921	
Decision Date: 06/16/03    Archive Date: 06/24/03	

DOCKET NO.  00-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a disorder of the 
thoracic spine.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to 
February 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a July 2002 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In its July 2002 Order, 
the Court vacated a March 2001 decision of the Board denying 
entitlement to service connection for a disorder of the 
thoracic spine, and, in so doing, remanded the case to the 
Board for additional development.  In vacating the Board's 
March 2001 decision, the Court found that the Board had 
treated the veteran's claim as an original claim, rather than 
as an attempt to reopen a previously denied claim.  The Court 
concluded that it was necessary that the veteran's claim be 
remanded to the Board for adjudication on the issue of 
whether new and material evidence had been submitted 
sufficient to reopen his previously denied claim.  

In a decision of March 2003, the Board determined that the 
veteran had, in fact, submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for a disorder of the thoracic spine.  The case is 
currently before the Board on the issue of service connection 
for a disorder of the thoracic spine, to be considered on a 
de novo basis.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's thoracic 
spine pathology.  In pertinent part, it is argued that the 
veteran's current thoracic spine disability is the result of 
a motor vehicle accident in service, in which the veteran and 
a number of fellow servicemen were injured.  

In that regard, in June 1954, while in service, the veteran 
was apparently involved in a motor vehicle accident.  A 
newspaper clipping submitted by the veteran reveals that he 
sustained minor injuries and was treated and released.  
However, the majority of the veteran's service medical 
records are unavailable.  A service separation examination 
dated in February 1956 was essentially unremarkable, noting 
only the previous surgical excision of a pilonidal cyst.  The 
earliest clinical documentation of the presence of a chronic 
back disability is revealed by medical records dated in 
January 1990, at which time the veteran was seen for chest 
pain in the sternal area, with reference to an unknown injury 
several months earlier.  Apparently, the veteran received 
chiropractic treatment from January to March 1990 for 
diagnosed thoracic and lumbar enthesopathy, with resultant 
low back pain.  

During a July 1995 VA orthopedic examination, the veteran 
related that he had retired due to difficulty carrying out 
tasks associated with his occupation because of his back.  
Regarding his inservice injury, the veteran stated that 
following the automobile accident, he was hospitalized for 10 
to 14 days.  This is contrary to the report in the newspaper 
clipping he provided earlier.  Because of his age (60) at the 
time of the examination, the possibility exists that he was 
eligible to receive Social Security Administration (SSA) 
disability retirement benefits.  This has not been 
ascertained.  

The Board notes that, in correspondence of June 1999, the 
veteran's private chiropractor indicated that, following a 
review of radiographic studies dated in August 1994, he was 
of the opinion that a traumatic-type injury had permeated the 
veteran's entire spine.  That same chiropractor, in 
correspondence of late September 2002, stated that the 
veteran's service medical records, as well as certain other 
documents, had been made available to him, and reviewed with 
a view towards reaching a determination regarding the 
veteran's historical health problems.  In the opinion of his 
chiropractor, there was a "51 percent chance" that the 
veteran's current disability had resulted from an 
injury/wound/disease incurred during active military service.  
This was felt to be the case due to the destructive process 
evident in the veteran's spine which was "well related" to 
the vehicular accident which had occurred in service.  

The Board observes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Following appropriate notice to the veteran, additional 
development was to have been undertaken by the Board pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002) without remanding the 
veteran's case to the RO.  However, on May 1, 2003, 38 C.F.R. 
§ 19.9(a)(2) was found to be invalid by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003).  Under such circumstances, the veteran's case must be 
remanded for further development.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran is to be contacted and 
requested to provide the names, addresses 
and dates of treatment of any health care 
providers, VA or private, who treated the 
veteran for back disability at any time 
since service.  The veteran should be 
requested to sign the appropriate 
releases.  Any pertinent VA or other 
inpatient or outpatient treatment records 
obtained should be incorporated into the 
claims folder.  If any records are not 
available this fact should be documented 
in the claims folder.  

2.  The RO inquire of the veteran whether 
he is in receipt of SSA retirement or 
disability benefits, and when those 
benefits were awarded.  If the response 
is in the affirmative, the records 
pertinent to the appellant's claim for 
SSA disability benefits as well as the 
medical records relied upon concerning 
that claim should be obtained from SSA 
and associated with the claims folder.

3.  The RO is to inquire of the veteran 
whether he has ever received workmen's 
compensation benefits, and when those 
benefits were awarded.  If the response 
is in the affirmative, the veteran should 
provide the locale where the benefits 
were awarded and the dates of any awards.  
The records pertinent to the appellant's 
claim for those benefits as well as the 
medical records relied upon concerning 
that claim should be obtained from the 
appropriate authorities and associated 
with the claims folder.  If records 
exist, but cannot be obtained, this 
should be documented in the claims 
folder.

4.  After the attempts to obtain the 
above information are completed, the 
veteran should be afforded a VA 
orthopedic examination in order to more 
accurately determine the exact nature and 
etiology of his current thoracic spine 
pathology.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examination, the examiner should 
specifically comment as to whether the 
veteran's current thoracic spine 
pathology as likely as not had its origin 
during his period of active military 
service.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  .  

5.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  The RO must then review the claims 
file, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  This includes notifying the 
appellant in writing of what evidence, if 
any, must be obtained by him, and what 
evidence, if any, will be obtained by the 
VA.  

7.  Upon completion of the requested 
development, and after ensuring that all 
provisions of the VCAA have been 
satisfied, the RO should readjudicate the 
veteran's 
claim for service connection for a 
disorder of the thoracic spine on a de 
novo basis, taking into consideration any 
evidence submitted since the time of the 
December 1999 Statement of the Case.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information, and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



